)NAHUE, J.
Epitomized Opinion
chafer, a brakeman on defendant’s train, was in-ed by falling from the end of a freight car when rim of the brake wheel to which he was'holding )ke. Prom a verdict and judgment for Schafer the District Court defendant prosecuted error to s court. Héld:
. Admission of the testimony of a witness that afer when laying on the track just after the ac-ent said: “The brake broke with me,” even if in-ipetent was not prejudicial for the fact stated was denied by defendant.
. Admission of evidence as to the light condi-s along the track at the time of trial, six months |er the accident, was not error because it was ¡red by plaintiff in rebuttal of a plat introduced defendant to show the location of lights at that |e.
A rule of defendant requiring employees to Jmine the condition of all cars and appliances be-using them, requires only such examination as can reasonably be made. There was no evidence here by defendant to show that Schafer had an opportunity to make an examination of the brake wheel, and negligently failed to do it. Affirmed.